Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1. 	This action is responsive to application communication filed on 9/4/2019.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1 and 12 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “recognizing a gesture through machine learning and a deep neural network model”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  a communicator configured to communicate in claims 1, 7, 8 and transmitting via a communicator in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claim limitations “a communicator configured to communicate” of claim 1 and “transmitting, via a communicator, information” of claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, it appears that the disclosure is devoid of any structure that performs the “communicator” function in the claims.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 7, 10 and 20:
The terms "simplified" or “simpler” in claims 7, 10 and 20 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 20 recites the phrase “computer readable recording medium” which is not explicitly defined in the specification. Examiner submits that one of ordinary skill in the art would interpret the phrase to include a carrier wave, which is considered non statutory subject matter.  Therefore, in such instance, the recited phrase is merely a signal and is not a process, a machine, a manufacture or a composition of matter. 
	Accordingly, the claim fails to recite statutory subject matter as defined in 35 U.S.C. § 101.
	To overcome the 35 U.S.C. 101 rejection, Examiner suggests to amend claim to recite “non-transitory computer readable recording medium”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 7-10, 12, 13 and 18- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saurabh et al. (hereinafter “Saurabh”), U.S. Published Application No. 20190129607 A1.
Claim 1:
Saurabh teaches A gesture recognition apparatus comprising: (e.g., VR device recognizing a gesture of a user par. 14; the present disclosure provides methods and apparatus for controlling the IoT devices via AR or VR. Par. 158; According to an embodiment of the present disclosure, a gesture-input may be received on the VR enabled input unit 402 to provide a command for controlling a connected device 216.)

an image sensor configured to sense an input image; (e.g., image unit 403 of Figure 4A  senses gesture movement in the form of images par. 147; The camera module 391 is a device capable of obtaining still images and moving images. According to an embodiment, the camera module 391 may include at least one image sensor (e.g., a front sensor or a rear sensor) par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A. Further, the gestures as detected are provided as user-input to the VR enabled input unit 402 which may further communicate the received user-input to the VR device 401, for example, via the I/O interface 205, as shown in FIG. 2A. par. 158; Accordingly, the imaging unit 403 may capture a gesture-command performed via the actuating means and on detection of the gesture-command the gesture-command may be translated into a corresponding control command for the 
a communicator configured to communicate with an external server; (e.g., communication interface requesting the server to perform function par. 81; The communication interface 207 may provide communication between the electronic device 201 and an external device (for example, the electronic device 213 or the server 214).  par. 82; In accordance with various embodiments of the present disclosure, the electronic device 201 may be connected to an external device (e.g., an electronic device 213 or a server 214) through a network 215. the electronic device 201 may request the external electronic device, i.e., the electronic device 213 or the server 214 to perform at least some of the functions related to the functions or services,  )
and a controller configured to: (e.g., processor of VR device; The management module 208 may include the processor 203 and the memory 204 for storing information required by the processor 203. Claim 11; and a processor configured to: obtain a control command for controlling one of the one or more functions provided by the second device based on the recognized gesture)
determine a gesture included in the input image and a type of the gesture; (e.g., when analyzing gestures in the form of images, more than one type of gesture is determined par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A.  par. 159; There may be more than one gesture-command for 

determine a command indicated by the gesture and perform the command when the gesture is a first type of gesture; (e.g., determine command indicated by gesture to perform “switching on” a connected device or for setting a control on a device-parameter of the connected device or interacting with the respective multimedia content and the respective updated multimedia content of a connected device 216 par. 159; For example, for switching ON a connected device one type of gesture may be performed whereas for setting a control on a device-parameter of the connected device 216, another type of gesture may be performed. Par. 160; Apart from gesture-commands for providing control commands to the respective connected devices 216, 
and control the communicator to transmit information about the gesture to the external server when the gesture is a second type of gesture. (e.g., when the gesture database is stored on the server, communication interface may request the server to assist in identifying  gesture Examiner considers information related to the captured gesture requiring machine learning or artificial intelligence to an example of the recited second type of gestures par. 82; In one example, when the electronic device 201 performs some functions or services automatically or by request, the electronic device 201 may request the external electronic device, i.e., the electronic device 213 or the server 214 to perform at least some of the functions related to the functions or services, in addition to or instead of performing the functions or services by itself. In this case, external electronic device, i.e., the electronic device 213 or the server 214, may carry out the requested function or the additional function, and transfers the result to the electronic device 201. par. 162; In one embodiment the gesture-input database may be present on a server, (for example the server 214 as shown in FIG. 2A) and may be accessed by the VR device 401 over a network (for example, the network 215 as shown in FIG. 2A par. 170; The gesture database may be same as the gesture-input database, as explained above, or may be a separate database (not shown in FIG. 4B). As will be understood, the gesture database may be stored in the memory 405, or may be coupled to the VR device 401. In another implementation the gesture database may be stored on the VR server, as mentioned above. Par. 172; Utilizing the 3-D acquisition 

Claim 2 depends on claim 1:
Saurabh teaches wherein the controller is further configured to determine the type of gesture by processing the input image through a deep neural network model pre-trained to specify a corresponding gesture included in an image.  (e.g., deep neural network model is an example of machine learning par. 170; By way of an example, the gesture recognition unit 408 may apply artificial intelligence and/or machine learning to recognize the gestures. Accordingly, when the VR device 401 is trained for the first time to store a gesture in a gesture database, the gesture recognition unit 408 may apply machine learning to recognize the same gesture in future when identifying matching details in the gesture database. Par. 214; The gesture recognition unit 508 may also apply artificial intelligence/machine learning to recognize the gestures. Also, the AR device 501 is trained for the first time to store a gesture in the gesture database (explained with reference to FIG. 4A and FIG. 4B).)

Claim 7 depends on claim 1:
Saurabh teaches wherein when the gesture is the second type of gesture, the controller is further configured to: convert the input image into simplified gesture data comprising information about directions of fingers making the gesture, and control the communicator to transmit the simplified gesture data to the external server as information about the gesture. (e.g., clockwise or anticlockwise or pointing direction information of the moving gesture is sent to gesture database on the server par. 103; Accordingly, when the user provides any gesture-input in the respective AR/VR, the virtual hands as displayed may visually imitate the gesture-input. By way of one example, when the user may perform a pointing gesture in a particular direction, the virtual finger may mimic the gesture and may point in the same direction. Par. 106; The gestures, i.e., the "point gesture" and "press gesture" maybe recognized and processed by the management module 208 to perform the actions as disclosed herein. Par. 185; forward movement par. 186; backward movement par. 191; Further, for accurate gesture-analysis, it may also be checked if the user hand gesture is also aligned in the same direction as the gaze. In another implementation the gesture mapping table may be stored on the VR server, as explained above par. 194; Table 5 includes a list of updated multimedia content including the virtual actuators and the supported gestures to interact with the corresponding virtual actuator par. 213; Further, the imaging unit 503 may also identify position of the actuating means in the AR space at the time of performing the gesture, also referred to as the gesture-position information in the present disclosure.)

Saurabh teaches wherein when a first input image indicating a first gesture and a second input image indicating a second gesture, received by the image sensor, (e.g., a first type of gesture movement versus a second time of gesture movement received by the imaging unit par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A. par. 167; In view of the different types of gesture-inputs disclosed above, the gesture-inputs as stored in the gesture-input database may also be classified on the basis of the resulting operation on translating the gesture-inputs into corresponding commands. The different types of gestures such as pressing gesture and pointing gestures are captured and analyzed by the imaging unit 403. ) are successively sensed within a predetermined time, the controller is further configured to: create gesture group data in which the first gesture and the second gesture are grouped, and control the communicator to transmit the gesture group data to the external server as information about the gesture. (e.g., various instances of the gesture movements suggests successively sensing related movement images taken by a stereo or dual camera that pertain to a particular gesture.  When there gesture database is stored on the server, the images may be  sent to ther server for analysis and recognition par. 162; In one embodiment the gesture-input database may be present on a server, (for example the server 214 as shown in FIG. 2A) and may be accessed by the VR device 401 over a network (for example, the network 215 as shown in FIG. 2A Par. 168; The imaging unit 403 captures the images in the VR where the images may include the various instances of the gesture movements as 
Claim 9 depends on claim 1:
Saurabh teaches wherein the gesture recognition apparatus is installed in a home appliance. (e.g., input unit or sensor module (e.g., gesture recognition apparatus) may be installed with any electronic computer that performs a task locally (i.e., home appliance) Figure 3; computer functioning as a “home appliance” par. 65; the electronic device according to various embodiments of the present disclosure may include at least one of a smartphone, a tablet personal computer (PC), a mobile phone, 

Claim 10 depends on claim 1:
Saurabh teaches wherein the first type of gesture is a simpler gesture than the second type of gesture. (e.g., Type 1 gesture appears to be simpler than Type 2 because more analysis is required for Type 2. 167; For example, Type 1 gesture-inputs may be specific to providing gesture commands in relation to an actuator of a connected device 216, Type 2 gesture-inputs may be specific to positioning the graphical representation of the actuating means in the VR and controlling the movement of the graphical representation of the actuating means in the VR, Type 3 gesture-inputs may be specific to controlling the display of the graphical representations of the actuating means and the graphical representation of the actuator, Type 4 gesture-inputs may be specific to placing the multimedia content in the VR, controlling the view and display of 


Claim 12:
Saurabh teaches A gesture recognition method, comprising: 
sensing an input image through an image sensor; (e.g., image unit 403 of Figure 4A  senses gesture movement in the form of images par. 147; The camera module 391 is a device capable of obtaining still images and moving images. According to an embodiment, the camera module 391 may include at least one image sensor par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A. Further, the gestures as detected are provided as user-input to the VR enabled input unit 402 which may further communicate the received user-input to the VR device 401, for example, via the I/O interface 205, as shown in FIG. 2A. par. 158; Accordingly, the imaging unit 403 may capture a gesture-command performed via the actuating means and on detection of the gesture-command the gesture-command may be translated into a corresponding control command for the connected device 216. Par. 168; The imaging unit 403 captures the images in the VR where the images may include the various instances of the gesture movements as performed by a user in the VR when using/wearing the VR device 401. The imaging unit 403 may include includes at least one camera device to capture such images.)
determining, via a controller, (e.g., processor of VR device; The management module 208 may include the processor 203 and the memory 204 for storing information required by the processor 203. Claim 11; and a processor configured to: obtain a control command for controlling one of the one or more functions provided by the second device based on the recognized gesture) a gesture included in the input image and a type of the gesture; (e.g., when analyzing gestures in the form of images, more than one type of gesture is determined par. 156; In order to process and analyze the gestures, the gesture movements as performed may be captured in the form of images by an imaging unit 403 as shown in FIG. 4A.  par. 159; There may be more than one gesture-command for providing control commands to the connected device 216, where each gesture-command is translated into a specific control command for the connected device 216. For example, for switching ON a connected device one type of gesture may be performed whereas for setting a control on a device-parameter of the connected device 216, another type of gesture may be performed. The gesture-commands may also differ on the basis of the selection of the graphical representation of the actuator, i.e., the virtual actuator, as displayed within the updated multimedia content in the VR. Par. 167; In view of the different types of gesture-inputs disclosed above, the gesture-inputs as stored in the gesture-input database may also be classified on the basis of the resulting operation on translating the gesture-inputs into corresponding commands. Par. 178; By way of an example, the gestures as successfully recognized by the gesture recognizing unit 408 may be classified into a type of gesture-input as disclosed above (for example, Type-1, Type-2, Type 3, Type-4, etc.))

determining, via the controller, a command indicated by the gesture and performing the command when the gesture is a first type of gesture; (e.g., determine command indicated by gesture to perform “switching on” a connected device or for setting a control on a device-parameter of the connected device or interacting with the respective multimedia content and the respective updated multimedia content of a connected device 216 par. 159; For example, for switching ON a connected device one type of gesture may be performed whereas for setting a control on a device-parameter of the connected device 216, another type of gesture may be performed. Par. 160; Apart from gesture-commands for providing control commands to the respective connected devices 216, there may be other types of gesture-inputs which may be predefined for interacting with the respective multimedia content and the respective updated multimedia content of a connected device 216, in the VR space.)

and transmitting, via a communicator, information about the gesture to an external server when the gesture is a second type of gesture. (e.g., when the gesture database is stored on the server, communication interface may request the server to assist in identifying  gesture Examiner considers information related to the captured gesture requiring machine learning or artificial intelligence to an example of the recited second type of gestures par. 82; In one example, when the electronic device 201 performs some functions or services automatically or by request, the electronic device 201 may request the external electronic device, i.e., the electronic device 213 or the server 214 to perform at least some of the functions related to the functions or services, in addition to or instead of performing the functions or services by itself. In this 

Claim 13 depends on claim 12:
Saurabh teaches wherein the type of gesture is determined by processing the input image through a deep neural network model pre-trained to specify a corresponding gesture included in an image. (e.g., deep neural network model is an example of machine learning par. 170; By way of an example, the gesture recognition unit 408 may apply artificial intelligence and/or machine learning to recognize the 

Claim 18 depends on claim 12:
Claim 18 is substantially encompassed to claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 18. 

Claim 19 depends on claim 12:
Claim 19 is substantially encompassed to claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 19. 
Claim 20 depends on claim 12:
Saurabh teaches A computer-readable recording medium recording a computer program to execute the method according to claim 12 using a computer. (e.g., memory 204 on computer 201 in Figure 2A par. 6; Since VR systems are entirely computer generated Since VR systems are entirely computer generated par. 65; In one example, the electronic device according to various embodiments of the present disclosure may include at least one of a smartphone, a tablet personal 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh as cited above and applied to claims 1 and 12, in view of Park et al. (hereinafter “Park”), U.S. Published Application No. 20190342727 A1.
Claim 3 depends on claim 1:
	Saurabh teaches further comprising: a voice sensor configured to sense a voice (e.g., voice input device senses voice recognition gestures and voice control par. 156; However, the user-input may also be received in various other gesture forms which may include for example, swipe, touch such as pattern and voice recognition gestures, voice control)
Saurabh fails to expressly teach activate the image sensor upon determining that sensed voice corresponds to a wake-up word for waking up the gesture recognition apparatus. (emphasis added)

However, Park teaches further comprising: a voice sensor configured to sense a voice, wherein the controller is further configured to activate the image sensor upon determining that sensed voice corresponds to a wake-up word for waking up the gesture recognition apparatus. (e.g., using the voice pattern of a password (i.e., wake up word) for authorize access to an electronic device with a gesture sensor (i.e., gesture recognition apparatus) capable of activating the image sensor for the authorized user.  Examiner notes that a wake up command to the intelligent agent may also be a way of activating the sensors of the electronic device (i.e., gesture recognition apparatus) par. 61; According to an embodiment of the disclosure, the electronic device 101 may request the user of the electronic device 101 to obtain biometric information and/or password information and determine whether the biometric information and/or password information obtained in response to the request corresponds to pre-stored information to authenticate the user. The biometric information may include, for example, and without limitation, iris information, voice pattern information, fingerprint information, or the like.  Par. 57; The sensor module 176 may detect an operational state (e.g., power or temperature) of the electronic device 101 or an environmental state (e.g., a state of a user) external to the electronic device 101, and then generate an electrical signal or data value corresponding to the detected state. According to an embodiment, the sensor module 176 may include, for example, a gesture sensor Par. 61; The camera module 180 may capture a still image or moving 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device with the voice recognition, image sensor and gesture sensors as taught by Saurabh to include a password word for gaining access to the electronic device as taught by Park to provide the benefit of securing the device to only be used by authorized users. 

Claim 6 depends on claim 4:
Saurabh teaches further comprising: a voice sensor configured to sense a voice (e.g., voice input device senses voice recognition gestures and voice control par. 156; However, the user-input may also be received in various other gesture forms which may include for example, swipe, touch such as pattern and voice recognition gestures, voice control)

Saurabh fails to expressly teach 

However, Park teaches further comprising: a voice sensor configured to sense a voice, wherein the controller is further configured to activate a voice recognition mode upon determining that the gesture included in the input image sensed by the image sensor includes a wake-up gesture. (e.g., predetermined voice or a designated gesture (i.e., wake up gesture) activates an intelligent service (i.e., voice recognition mode)  par. 179; According to an embodiment, when a predetermined input is received through at least one of the electronic devices 101 and 104 while a call is being performed between the electronic devices 101 and 104, an intelligent service may be activated on the electronic devices 101 and 104. For example, the predetermined input may include a predetermined voice (e.g., " Wake up!"), a voice (e.g., "Bixby!") to call the name of the intelligent service, a designated hardware input (e.g., selecting the button 112), reception of designated data (e.g., a sensor value), or a designated action (e.g., a gesture). The intelligent service may be activated based on other various types of inputs determinable by the electronic device 101 or 104. Par. 180; For example, after the intelligent service is activated, an utterance received to each electronic device may be transmitted to the intelligent server 200, and the intelligent server 200 may identify a function related to the received utterance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device with phone call capability as taught by Saurabh to include a designated gesture for activating an intelligent agent as taught by Park to provide the benefit of sharing information with the 



Claim 14 depends on claim 12:
Claim 14 is substantially encompassed to claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 14. 

Claim 17 depends on claim 12:
Claim 17 is substantially encompassed to claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 17. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saurabh as cited above and applied to claim 1, in view of Murillo et al. (hereinafter “Murillo”), U.S. Published Application No. 20110173204  A1.
Claim 11 depends on claim 10:
Saurabh teaches and the second type of gesture includes at least one finger extended. (e.g., pointing gesture is an example of pointing a finger extended par. 103; By way of one example, when the user may perform a pointing gesture in a particular direction, the virtual finger may mimic the gesture and may point in the same direction.)

Saurabh fails to expressly teach wherein the first type of gesture includes a closed fist gesture. 

However, Murillo teaches wherein the first type of gesture includes a closed fist gesture. (par. 132; Through moving his body, a user may create gestures. A gesture comprises a motion or pose by a user that may be captured as image data and parsed for meaning. par. 133; He may then close his fingers towards the palm to make a fist, and this could be a gesture that indicates that the focused window in a window-based user-interface computing environment should be closed. Gestures may also be used in a video-game-specific context, depending on the game.) and the second type of gesture includes at least one finger extended. (e.g., pointing is an example of at least one finger extended par. 82; Dictionary B 304 may represent a set of gestures that involve primarily finger motions, such as pinching and pointing.)
In the same field on endeavor, namely performing gestures in a VR environment, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modified the type of gestures as taught by Saurabh to include gestures such as a first for input as taught by Murillo with a reasonable expectation of success to provide the benefit of expanding the intuitive ways for a user to interact within a VR environment. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh as cited above and applied to claims 1 and 12, in view of VanBlon et al. (hereinafter “VanBlon”), U.S. Published Application No. 20150177841 A1.Claim 4 depends on claim 1:
	Saurabh teaches a proximity sensor configured to sense a human body approaching within a predetermined range of the gesture recognition apparatus (e. g. computer having a gesture sensor (i.e., gesture recognition apparatus) and having a sensor module or touch panel that senses a physical quantity or proximity contact (i.e.,  senses human body parts) par. 141; The sensor module 340 may measure physical quantity or sense an operating status of the electronic device 300, and then convert measured or sensed information into electric signals. The sensor module 340 may include, for example, at least one of a gesture sensor 340A, a proximity sensor 340G, par. 142; Also, the touch panel 352 may further include a control circuit. In an embodiment including a capacitive type, a physical contact or proximity may be recognized.)

Saurabh fails to expressly teach  

	However, VanBlon teaches further comprising: a proximity sensor configured to sense a human body approaching within a predetermined range of the gesture recognition apparatus, wherein the controller is further configured to activate the device features when the proximity sensor senses the human body. (e.g., activating device features of am information handling device in response to detecting a human body with a proximity sensor par. 39; In another embodiment, the information handling device 102 receives gesture input from a gesture input detector, such as a digital camera, an infrared camera, and/or the like. The information handling device 102, in one embodiment, includes other gesture detecting sensors, such as gravity sensors, proximity sensors, body sensors, accelerometers, and/or the like. Par. 46; Alternatively, the gesture module 204 may receive input from an orientation sensor to detect rotation of the arm, a proximity sensor to detect how close the device 102 is to the body, and/or the like.  par. 56; For example, the feature module 206 may enable a voice activation feature of the device 102 in response to the gesture module 204 detecting a gesture comprising rotating the device 102 and bringing the device 102 within close proximity to the user's face. In order to disable the enabled gesture, the deactivate module 302 detects the feature-enabling gesture performed in reverse order. Thus, in the above example, the user may disable the voice activation feature of the device 102 by bringing the device 102 away from the user's face and rotating the device in the opposite direction.)
	Examiner notes that although, activating an image sensor is not explicitly mentioned as one of the enabled device features, Examiner submits that an image sensor (e.g., gesture sensor) was well known as one of the plurality of sensors of the information handling device as taught by VanBlon. Therefore, it would have been obvious to try any of the sensors (i.e., finite number of identified solutions) as one of 
	Thus, Based on the recognized problem, namely, reduced amount of space available for interface components on head-mounted display devices, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the wearable VR device as taught by Saurabh to enabled the gesture/image sensor in response to a proximity sensor sensing the presence of a human body (e.g., face) as taught by VanBlon, with a reasonable expectation of success, to result in predictable and expected results (e.g., enabling a feature of the electronic device in response to the detected gesture being a feature-enabling gesture). (see VanBlon; abstract, par. 7)

Claim 15 depends on claim 12:
Claim 15 is substantially encompassed to claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 15. 



Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh/Vanblon as cited above and applied to claims 4 and 15, in view of Li et al. (hereinafter “Li”), U.S. Published Application No. 20130229508 A1.
Claim 5 depends on claim 4:
wherein the image sensor comprises a first image sensor and a second image sensor, (e.g., image sensor comprises front and rear sensor par. 147; The camera module 391 is a device capable of obtaining still images and moving images. According to an embodiment, the camera module 391 may include at least one image sensor (e.g., a front sensor or a rear sensor))

Saurabh fails to expressly teach and wherein the controller is further configured to: initially activate only the first image sensor;
and secondarily activate the second image sensor in addition to the first image sensor upon determining that an image sensed by the first image sensor includes a wake-up gesture. 
	
However, Li teaches and wherein the controller is further configured to: initially activate only the first (par. 6; The system may dynamically switch sensors on and off depending on lighting/proximity conditions. When lighting conditions are poor and the camera is unreliable, only ultrasound may be used.)

and secondarily activate the second image sensor in addition to the first image sensor upon determining that an object sensed by the first (e.g., activate the camera sensor in addition to the ultrasound sensor upon determining that an hand (i.e., object) is sensed by the ultrasound sensor to wake up to full power gesture recognition  par. 6; Conversely, when a target gesture is far away from the mobile device or the gesture is a steady-


Examiner notes that although, ultrasound sensor is mentioned as the first sensor rather than an image sensor, Examiner submits that both sensors are interchangeable because they both can be used for detecting a gesture.  Based on the identified problem of managing various sensors to conserve power, it would have been obvious to try the image/proximity/gesture sensors of Saurabh/VanBlon and to manage and selectively activate sensors as taught by Li.  Therefore, it would have been obvious to try any of the gesture related sensors (i.e., finite number of identified solutions) in place of the ultrasound sensor of Li because the sensors are compatible with a gesture recognition device. 
	Thus, in the analogous art of image/gesture related sensors, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to image sensors as taught by Saurabh/VanBlon to be selectively 


Claim 16 depends on claim 15:
Saurabh teaches wherein the image sensor comprises a first image sensor and a second image sensor, and sensing the input image through the first image sensor and the second image sensor (e.g., image sensor comprises front and rear sensor for sensing the input image par. 147; The camera module 391 is a device capable of obtaining still images and moving images. According to an embodiment, the camera module 391 may include at least one image sensor (e.g., a front sensor or a rear sensor))
The remaining limitations of Claim 16 are substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 16. Therefore, Saurabh/VanBlon/Li teaches wherein activating the image sensor comprises activating only the first image sensor, and wherein sensing the input image through the image sensor comprises: determining whether a gesture corresponding to an image sensed by the first image sensor is a wake-up gesture; activating the second image sensor in addition to the first image sensor when the gesture corresponding to the image is the wake-up gesture;




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10902743 Paudyal et al.; teaches gesture database on the server (see Figure 1; col. 3 line 46; The portable device 101 monitors data from the sensors and forwards a query based on the received gesture data to the remote server computer 115. The remote server computer 115 processes the gesture data to decipher the meaning of the ASL gestures and transmits a response to the portable device 101.)


US 20180060550 A1  LI et al.; teaches Grouping related gestures (see Par. 17; According to one embodiment, each new gesture defines a combination of a pose or expression in a single frame. In other embodiments, each gesture defines a sequence of poses or expressions occurring within a predetermined time frame (e.g., seconds). In some embodiments, database 240 may be used to record, store, and maintain data relating to various gestures such as human head, facial, hand and/or finger movements. These gestures may be recorded as sequences of frames where each frame may include multiple features.)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY ORR/           Examiner, Art Unit 2145